— Proceeding pursuant to CPLR article 78 to review a determination of the Westchester County Commissioner of Hospitals, dated November 22, 1989, which, after a hearing, found the petitioner guilty of incompetence and misconduct and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
*901The determination under review, which turned on the issue of credibility, is supported by substantial evidence in the record (see, Matter of David v Christian, 134 AD2d 349; Matter of Donnelly v Carmel Cent. School Dist., 109 AD2d 796). The petitioner claims that she was deprived of due process because the charges leveled against her were not pleaded with sufficient specificity. However, although she was informed that she could request a bill of particulars she failed to do so. Moreover, she did not request any additional time to prepare a defense, nor did she at any time prior to or during the hearing make a request for greater specificity. Accordingly, we conclude that the petitioner waived any claim regarding the deprivation of her due process rights (see, Matter of David v Christian, supra; Matter of Multari v Town of Stony Point, 99 AD2d 838).
The petitioner’s contention that the penalty of a 33-day suspension without pay was harsh and excessive is without merit (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Sullivan, J. P., Rosenblatt, Miller and Santucci, JJ., concur.